Citation Nr: 1132409	
Decision Date: 09/02/11    Archive Date: 09/12/11

DOCKET NO.  08-33 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a lumbar spine disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. R. Bodger


INTRODUCTION

The Veteran served on active duty from July 1966 to January 1969 and from September 1977 to August 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran testified before the undersigned Acting Veterans Law Judge during a February 2011 travel board hearing.  A transcript of the proceeding has been associated with the claims file.  


FINDING OF FACT

The preponderance of the evidence is against a finding that a lumbar spine disability is related to service.


CONCLUSION OF LAW

The lumbar spine disability was not incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. § 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b) (2010); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (1) (2010); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

Upon receipt of an application for a service connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of a claim for service connection, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006)

The Board finds that the predecisional notice letter dated in September 2007 fully satisfied the duty to notify provisions.  VA's duty to notify has been satisfied.  See Quartuccio, 16 Vet. App. at 187; Dingess, 19 Vet. App. 473.  

The Board also finds that VA's duty to assist has been satisfied.  The Veteran's service treatment records and private medical records identified by the Veteran have been obtained, to the extent possible.  He has not identified further private treatment notes relevant to this appeal.  As such, VA's duty to assist in obtaining relevant records has been satisfied.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA provides a claimant with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

To that end, the Veteran was afforded a VA examination to assess the nature and etiology of his low back disability in August 2008.  While not specifically noted, it appears that the examiner reviewed the claims file, including the service treatment records, as he referenced in-service treatment for low back pain and noted his post-service treatment.  The Board finds that the August 2008 examination and opinion are adequate, as they are predicated on a full reading of the records contained in the Veteran's claims file.  The opinion considers all of the pertinent evidence of record and provides a complete rationale for the opinion stated, relying on and citing to the records reviewed as well as pertinent medical literature.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue of entitlement to service connection has been met.  38 C.F.R. § 3.159(c) (4) (2010).  

The Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  There is no error or issue that precludes the Board from addressing the merits of this appeal.

II.  Service Connection

The Veteran asserts that he is entitled to service connection for a lumbar spine disability.  Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr, 21 Vet. App. at 309.  

Post-service medical records show that the Veteran has been diagnosed with degenerative disc disease of the lumbar spine and disc protrusion of the lumbar spine with back pain.  The Veteran has a current disability and the Board turns to the issues of in-service incurrence and nexus.  

The Veteran's service treatment records show complaints of low back pain starting in October 1986.  An October 1986 treatment note shows that the Veteran complained of the onset of back pain without radiating pain.  A January 1987 treatment note shows continued back pain without radiating pain into the lower extremities.  X-rays of the full spine dated in January 1987 showed a normal cervical, thoracic, and lumbar spine.  In a November 1987 Report of Medical History, the Veteran indicated recurrent low back pain.  However, the accompanying May 1987 examination report shows a normal spine.  

In a March 1999 VA treatment note, the Veteran reported consistent lumbar pain six months after a March 1998 motor vehicle accident.  He was diagnosed with lumbar radiculopathy.  He underwent a microdiscectomy in March 1999.  In an April 1999 treatment note, the Veteran reported that all his pre-operation pain had cleared.  In September 2001, the Veteran reported radiating pain from his right buttock to thigh.  He was assessed with exacerbation of back pain.  An October 2001 treatment note indicates that the Veteran developed continuous radiating back pain in or about September 2001.  He was assessed with sciatica.  A December 2001 EMG study shows abnormal results.  A September 2005 treatment note indicates complaints of left radiating hip pain which came on suddenly.  A January 2006 neurosurgery consult report indicates complaints of radiating low back pain into his leg since October 2005.  He was diagnosed with lumbar radiculopathy.  The Veteran underwent surgery for his lumbar spine in February 2006.  A June 2006 outpatient clinic note provided a reduction of pain since his February 2006 surgery.  

The Veteran was afforded a VA examination in August 2008 where he complained of continuing low back pain since 1986.  The examiner noted the Veteran's complaints of in-service low back pain and treatment as well as his post-service history of back pain following a March 1998 motor vehicle accident.  The examiner diagnosed the Veteran with disc protrusion of the lumbar spine and opined that his current lumbar spine disability was less likely than not related to his in-service low back pain.  The examiner reasoned that the service symptoms resolved with conservative measures prior to service discharge, noting that no diagnosis of a back problem was made at the time of service discharge. The examiner further pointed to the fact that the Veteran's current low back complaints did not start until after his 1998 motor vehicle accident and two subsequent operations.  As noted above, this opinion is well-reasoned and based upon a reading of relevant medical records.  Accordingly, the opinion is found to carry significant weight.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Notably, there is no evidence contrary to this opinion of record.

The Veteran has provided numerous oral and written statements regarding his lumbar spine disability.  In a May 2008 written statement, the Veteran indicated that the heavy lifting and jumping during service caused his low back disability.  Pointing to his separation examination, the Veteran indicated that he did not complain of the pain in his back due to pride.  In the October 2008 VA Form 9, substantive appeal, the Veteran indicated that his denial of low back pain on the day of the examination did not mean he did not have low back pain during service.  Finally, the Veteran testified during his travel board hearing that he experienced low back pain during service, and in 1998 had a sudden onset of low back pain.  

The Veteran is competent to testify about his symptoms relating to his lumbar spine disability both during and after service.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr, 21 Vet. App at 303; Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006); Davidson, 581 F.3d at 1313.  The Board notes that the credibility of his statements regarding in-service symptomatology is not called into question nor are his statements regarding the onset of his low back pain in 1998.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd per curiam 78 F.3d 603 (Fed. Cir. 1996).  In fact, the Veteran seems very credible in his accounts.  

But unlike conditions that are readily observable to a lay person, such as varicose veins described in Barr or a dislocated shoulder in Jandreau, degenerative disc disease and other lumbar spine disabilities are not conditions capable of lay diagnosis.  The Board finds that degenerative disc disease of the lumbar spine may not be diagnosed by its unique and readily identifiable features.  The presence of this type of disorder is "medical in nature" and not capable of lay observation.  Davidson, 581 F.3d at 1313; Buchanan, 451 F.3d at 1331; Jandreau, 492 F.3d at 1372.  Because a lay person is not capable of opining as to matters requiring medical knowledge, the Veteran is not competent to provide a lay diagnosis or to proffer an opinion as to this disorder.  

Further, the absence of documented complaints of a lumbar spine disability from the time of service discharge until 1998 weigh against the claim on the basis of continuity of symptomatology.  38 C.F.R. § 3.303(b); Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (noting that it was proper to consider the Veteran's entire medical history, including a lengthy period of absence of complaints.).  

In weighing the evidence, the Board acknowledges the Veteran's assertions of his past and current symptomatology.  However, the Board places greater probative value on the medical evidence, provided by a licensed physician, which does not find a nexus between his in-service complaints and his current lumbar spine disability.  

The Board finds that the preponderance of the evidence and the benefit-of-the- doubt rule does not apply.  The claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

Entitlement to service connection for a lumbar spine disability is denied.




____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


